Bkoyles, C. J.
1. “In order for this court to control the discretion of the trial judge in refusing to grant a motion for the postponement of a criminal case to allow counsel to prepare for trial, it is necessary that it should appear that a gross mistake has been made by the trial judge, or that he has displayed a want of consideration for the rights of the accused.” Harris v. State, 119 Ga. 114 (45 S. E. 973). Under this ruling and the facts of the instant ease, including the note of the trial-judge, this court is unable to hold that the refusal to postpone the ease was an abuse of discretion on the part of the judge. The cases cited in the brief of counsel for the plaintiff in error are distinguished by their particular facts from this case.
2. The other assignments of error, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned. Judgment affirmed.

Luke and Bloodworth, JJ., concur.